Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered June 7, 1985, convicting him of burglary in the third degree, criminal mischief in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence is sufficient as a matter of law to support the defendant’s conviction of the crimes charged. Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
As to the defendant’s conviction of criminal mischief in the third degree, we find that the evidence, although circumstantial, was inconsistent with the defendant’s innocence and excluded to a moral certainty every other reasonable hypothesis but his guilt (see, People v Way, 59 NY2d 361, 365; People v Milea, 112 AD2d 1011, lv denied 66 NY2d 921). Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.